DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Widzgowski et al.(USPubN 2013/0003172)) does not disclose, with respect to claim 1, a microfluidics analysis system comprising: a microfluidics cell; and a microscope comprising an objective lens arranged to collect light from a field of view including a portion of the microfluidics cell; a second lens; and an actuator arranged to translate the objective lens relative to the microfluidics cell to change a position of the field of view between multiple positions, wherein the actuator is arranged to translate the objective lens relative to the microfluidics cell without moving the second lens relative to the microfluidics cell, and the second lens is arranged to receive the light collected by the objective lens for the multiple positions of the field of view without moving relative to the microfluidics cell, further comprising: a light detector, wherein the second lens is arranged to project the light received from the objective lens onto the light detector, and wherein the light detector is an array detector with a two-dimensional array of light detection elements, an image processor coupled to the light detector, wherein the image processor is arranged to process signals from the light detector to generate multiple images each associated with a respective one of the multiple fields of view, and a control and processing unit arranged to determine a metric based on the multiple images as claimed.  Rather, Widzgowski discloses a device in the form of a scanning microscope, a device in the form of a structural unit for a microscope and a method and a device for optically scanning one or more samples. A device in the form of a scanning microscope has a light source, which emits an illuminating light beam. A focusing lens system focuses the illuminating light beam on a region to be examined of a sample. An 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484